                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                      CASE NO. 2:05-CR-20058-01

VERSUS                                                        JUDGE ROBERT G. JAMES

LINDSEY O. FREEMAN (01)                                       MAGISTRATE JUDGE KAY


                                              RULING

       Before the Court is a “Motion to Reopen 2255 Proceedings” [Doc. No. 39] filed by

defendant Lindsay O. Freeman. Pursuant to the motion, Freeman seeks reconsideration of this

Court’s May 28, 2019 Judgment, which dismissed his original motion to vacate without prejudice.

[Doc. No. 38]. On July 23, 2019, the Court referred the Motion to Reopen 2255 Proceedings to the

Magistrate Judge for Report and Recommendation (“R&R”). [Doc. No. 40]. On August 27, 2019,

the Magistrate Judge issued her R&R and recommended the motion be denied. [Doc. No. 44].

Freeman has filed objections to the R&R. [Doc. No. 45]. For the reasons that follow, the Court

GRANTS the Motion to Reopen [Doc. No. 39] and DENIES the motion to vacate [Doc. Nos. 20,

34] on the merits.

       On August 12, 2004, Freeman and others were indicted for crimes related to a series of

casino robberies in South Louisiana between December 2003 and July 2004. See United States v.

Ceasar, et al., No. 2:04-CR-20115 (W.D.La. Aug. 12, 2004), Doc. No. 1. Specifically, Freeman

was charged in two counts of a six-count indictment with the following offenses: Conspiracy to

Interfere with Commerce by Robbery, in violation of 18 U.S.C. §§ 2 and 371 (Count 1) 1, and




1
  According to Count 1, Freeman and his co-defendants conspired to commit the crime of robbery affecting
interstate commerce in violation of the Hobbs Act, 18 U.S.C. § 1951.
Interference with Commerce by Robbery, in violation of 18 U.S.C. §§ 2 and 1951(a) (Count 2).2

Id. On April 8, 2005, Freeman was charged in the above-captioned case (2:05-CR-20058-01) in a

one-count bill of information with “Use, Carry, Possess, and Brandish a Firearm During a Crime

of Violence,” in violation of 18 U.S.C. §§ 2 and 924(c)(1)(A)(ii). On May 3, 2005, Freeman

pleaded guilty to Count 1 of the indictment (conspiracy to commit robbery) and to Count 1 of the

bill of information (using, carrying or possessing a firearm during a crime of violence). Freeman

was sentenced on March 23, 2006 to sixty months incarceration on the conspiracy charge and 120

months on the firearm charge, with the sentences to run consecutively. Freeman did not appeal his

conviction or sentence in either case.

        On or about November 13, 2018, Freeman, proceeding pro se, filed his first § 2255 motion,

seeking relief from his § 924(c) conviction. [Doc. No. 20]. On November 29, 2018, counsel

enrolled on his behalf and subsequently filed an Amended Motion to Vacate. [Doc. Nos. 29, 34].

Pursuant to his motion, Freeman alleged he was entitled to relief from his firearm conviction and

sentence under Sessions v. Dimaya, 138 S.Ct. 1204 (2018). In Dimaya, the Supreme Court

extended the holding of Johnson 3 to a similar residual clause under the Immigration and

Nationality Act. Dimaya at 1210. Thereafter, the Fifth Circuit held that the residual clause of the

definition of “crime of violence” in § 924(c), the statute under which Freeman was convicted, is

likewise unconstitutionally vague. United States v. Davis, 903 F.3d 483, 486 (5th Cir. 2018), cert.

granted, 139 S.Ct. 782 (2019), and aff'd in part, vacated in part, remanded, 139 S.Ct. 2319 (2019).




2
 18 U.S.C. § 2 “makes one who aids or abets ‘an offense against the United States’ liable as a principal.”
United States v. Lewis, 907 F.3d 891, 894 n.3 (5th Cir. 2018).
3
  Johnson v. United States, 135 S.Ct. 2551 (2015) held that the residual clause of the definition of “violent
felony” in the Armed Career Criminal Act, 18 U.S.C. § 924(e), is unconstitutional under the Fifth
Amendment’s Due Process Clause, as the provision is void for vagueness.


                                                Page 2 of 7
The government opposed Freeman’s motion, arguing it was untimely and that it failed on the

merits. [Doc. No. 35].

       On April 5, 2019, the Magistrate Judge issued her report and recommendation, finding in

pertinent part:

       As the Fifth Circuit recently recognized, neither Johnson nor Dimaya starts the
       clock for challenging a § 924(c) conviction under § 2255 – even though the Court
       directed courts of appeals to reconsider § 924(c) in light of Dimaya. United States
       v. Williams, 897 F.3d 660, 662 (5th Cir. 2018). Although the Fifth Circuit
       determined a few months later in Davis, supra, that § 924(c) is unconstitutionally
       vague under Dimaya and Johnson, this does not yet amount to recognition of the
       right by the United States Supreme Court.

              . . . Accordingly, his motion must be dismissed as untimely. Such dismissal
       should be without prejudice to his right to reassert the claim if the Supreme Court
       upholds the Fifth Circuit’s ruling in Davis, or otherwise expressly invalidates the
       residual clause of § 924(c).

[Doc. No. 36 at 4]. On May 28, 2019, the Court adopted the R&R and dismissed the motion as

untimely without prejudice to Freeman’s right to reassert the motion “in the event that the United

States Supreme Court invalidates the residual clause of 18 U.S.C. § 924(c).” [Doc. No. 38].

       On or about July 8, 2019, Freeman filed the pending pro se “Motion to Reopen 2255

Proceedings” [Doc. No. 39], asserting “[o]n June 24, 2019, the United States Supreme Court held

section 924(c) unconstitutionally vague in United States v. Davis, No. 18-431,” thereby warranting

relief under § 2255. [Doc. No. 39 at 2]. The Court again referred the motion to the Magistrate

Judge for R&R. On August 27, 2019, the Magistrate Judge issued her R&R and recommended that

the motion be denied. [Doc. No. 44]. In the R&R, the Magistrate Judge construes the motion as a

motion for reconsideration and finds the motion to be untimely under Fed. R. Civ. P. 59.

Alternatively, the Magistrate Judge finds that even if construed under Fed. R. Civ. P. 60(b), the

Court is without authority to grant the relief requested, reasoning, “The Fifth Circuit has expressly

found that ‘[a] change in decisional law after entry of judgment does not constitute exceptional



                                            Page 3 of 7
circumstances and is not alone grounds for relief from a final judgment under Rule 60(b)(6).” Id.

at 2 (quoting Adams v. Thaler, 679 F.3d 312, 319-20 (5th Cir. 2012)). 4 Freeman has timely

objected to the R&R, and the motion is now ripe for ruling.

        For the reasons that follow, the Court finds that the motion should be construed as a Rule

60(b)(6) motion. 5 See Castro v. United States, 540 U.S. 375, 381 (2003) (explaining that federal

courts may “ignore the legal label that a pro se litigant attaches to a motion and recharacterize the

motion in order to place it within a different legal category”). “When faced with a Rule 60(b)

motion filed in response to the denial of an application for habeas relief, the district court must

first determine whether the petitioner is only seeking Rule 60(b) relief or is attempting to file a

second or successive habeas application.” Webb v. Davis, --- F.3d ---, 2019 WL 5205899, *3 (5th

Cir. 2019) (citing Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005)); see also United States v.

Hernandes, 708 F.3d 680, 681 (5th Cir. 2013). If the petitioner is attempting to file a second or



4
  In Adams, the Fifth Circuit, relying on Gonzalez v. Crosby, 545 U.S. 524 (2005), held that petitioner’s
Rule 60(b)(6) motion challenging “the district court’s determination that his claims were procedurally
defaulted” was “not to be construed as an improper successive habeas petition and [was] properly before
the district court.” Adams, 679 F.3d at 319. The Court then determined that the district court improperly
granted a stay of execution, because petitioner had not shown he was “likely to succeed on the merits” of
his Rule 60(b)(6) motion, which is one of the findings required before a stay of execution may be granted.
In his Rule 60(b)(6) motion, petitioner relied on Martinez v. Ryan, 566 U.S. 1 (2012) (recognizing a narrow
exception to the holding of Coleman v. Thompson, 501 U.S. 722 (1991) regarding cause to excuse
procedural default), which issued after the District Court’s original judgment. The Fifth Circuit held the
Martinez decision did not constitute an “extraordinary circumstance” warranting Rule 60(b)(6) relief,
because Fifth Circuit precedent holds that “‘[a] change in decisional law after entry of judgment does not
constitute exceptional circumstances and is not alone grounds for relief from a final judgment’ under Rule
60(b)(6).” Id. at 319 (alteration in original) (quoting Bailey v. Ryan Stevedoring Co., 894 F.2d 157, 160
(5th Cir. 1990)).
5
  While the Court agrees with the R&R’s alternative finding that the motion should be construed as a Rule
60(b)(6) motion, it disagrees that the Davis decision is merely a “change in decisional law” which “does
not constitute exceptional circumstances.” [Doc. No. 44 at 2]. If Freeman’s conviction was based on the
definition of “crime of violence” articulated in § 924(c)(3)(B) (i.e., the residual clause), then he is “actually
innocent” of that charge under Davis, thereby meeting the “extraordinary circumstances” requirement.
Murray v. Carrier, 477 U.S. 478, 495-96 (1986); United States v. Reece, 938 F.3d 630, 634 n.3 (5th Cir.
2019).


                                                 Page 4 of 7
successive habeas application, he must first obtain authorization from the appropriate appellate

court before he may proceed. Webb at *3. If he is only seeking Rule 60(b) relief, appellate court

authorization is not required. Id. “A purported Rule 60(b) motion should be construed as a

successive habeas application when it raises a new theory of relief or disputes the district court’s

substantive resolution of a claim.” Id. “In contrast, a Rule 60(b) motion that attacks ‘some defect

in the integrity of the federal habeas proceedings’ or a procedural ruling that precluded a merits

determination should not be construed as an unauthorized successive habeas application.” Id.

(quoting Gonzalez at 533).

        In this matter, the Court dismissed Freeman’s original § 2255 motion as untimely, not

because it was filed too late, but because it was filed too early. Freeman’s motion was filed too

early, because the validity of § 924(c)(3)(B) had not yet been addressed by the Supreme Court. 6

See 28 U.S.C. § 2255(f)(3); United States v. Williams, 897 F.3d 660, 662 (5th Cir. 2018).

Therefore, the Court did not reach the merits of Freeman’s claim, and the original motion was

dismissed without prejudice. Accordingly, the Court finds Freeman’s motion is not considered a

second or successive § 2255 motion and does not require a certificate of appealability from the



6
  A motion attacking a sentence imposed by a federal court is subject to a “1-year period of limitation,”
which begins to run “from the latest of” one of four different triggering events. 28 U.S.C. § 2255(f). Section
2255(f)(3), which governs the timeliness of Freeman’s motion, provides that the motion must be filed within
one year from “the date on which the right asserted was initially recognized by the Supreme Court, if that
right has been newly recognized by the Supreme Court and made retroactively applicable to cases on
collateral review . . . .’” 28 U.S.C. § 2255(f)(3); see also United States v. Williams, 897 F.3d 660, 661 (5th
Cir. 2018). As apparent from the statutory language, only the Supreme Court can announce a “new right”
for purposes of § 2255(f)(3). However, both the Supreme Court and lower federal courts can determine
whether a new right announced by the Supreme Court is “retroactively applicable to cases on collateral
review” when considering an initial § 2255 petition. U.S. v. Lopez, 248 F.3d 427, 431-32 (5th Cir. 2001);
United States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019); see also Wiegand v. U.S., 380 F.3d 890, 892 (6th
Cir. 2004) (any federal court, including district courts, can make the retroactivity decision); accord U.S. v.
Swinton, 333 F.3d 481, 486 (3rd Cir. 2003). In contrast, when addressing a second or successive petition,
only the Supreme Court can determine that the new rule applies retroactively to cases on collateral review.
United States v. Olvera, 775 F.3d 726, 730 n.11.



                                                Page 5 of 7
Fifth Circuit. Gonzalez, 545 U.S. at 532 n.4; U.S. v. Williams, 194 F.3d 1308, *1 (5th Cir. 1999);

Stewart v. Martinez-Villareal, 523 U.S. 637, 644-45 (1998) (a habeas petitioner’s claim raised for

the second time after his first claim was dismissed without prejudice as premature was not a

“second or successive” application under AEDPA); Moreland v. Robinson, 813 F.3d 315, 322-25

(6th Cir. 2016) (Where a Rule 60(b) motion is filed after district court dismisses original petition,

but before the period to appeal the district court’s judgment has expired, the motion is not a second

or successive application). 7

        Accordingly, the Court turns to the merits of Freeman’s petition. 8 While the determination

of whether or not this Court has jurisdiction to address the substance of Freeman’s claim required

a lengthy analysis, the merits are easily resolved. As previously stated, on May 3, 2005, Freeman

pleaded guilty to conspiracy to commit robbery in violation of 18 U.S.C. § 371 (Count 1 of the



7
  To the extent it could be argued that Freeman should file a new habeas application, the Court declines to
impose such a requirement. In United States v. Reece, the Fifth Circuit considered the petitioner’s § 2255
motion “in light of the Supreme Court’s affirmation of our holding in Davis,” despite the fact petitioner
first raised the holding of Davis in his reply brief to the Fifth Circuit on appeal. Reece, 938 F.3d 630, 633
n.2 (5th Cir. 2019). The Fifth Circuit reasoned Reece’s reply brief “was the first chance he had to invoke
Davis after it was issued,” and noted “[w]e liberally construe briefs of pro se litigants and apply less
stringent standards to parties proceeding pro se than to parties represented by counsel. . . .” Id. (alteration
altered) (quoting Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Likewise, Freeman’s Rule 60(b)
motion (filed pro se) is “the first chance he had to invoke Davis after it was issued.” Id. If the Fifth Circuit
permitted a habeas petitioner to argue Davis in a reply brief on appeal, a fortiori, he should be able to do
so in his Rule 60(b) motion in the original proceeding, filed before his appellate delays expired. See also
Pavlovsky v. VanNatta, 431 F.3d 1063, 1064 (7th Cir. 2005) (A prisoner “is entitled to one clean shot at
establishing his entitlement to relief in a federal habeas corpus proceeding.”)
8
  Rule 60(b) provides that the district court “may relieve a party or its legal representative from a final
judgment, order, or proceeding for” any one of certain enumerated grounds. Fed. R. Civ. P. 60(b). In this
matter, grounds (1) through (5) of Rule 60(b) are inapplicable. Accordingly, the Court construes the motion
as based upon ground (6), which allows relief for “any other reason that justifies relief.” In the context of
habeas corpus proceedings, the Supreme Court requires “a movant seeking relief under Rule 60(b)(6) to
show ‘extraordinary circumstances’ justifying the reopening of a final judgment.” Gonzalez, 545 U.S. at
535. As previously noted, if Freeman’s conviction was based on the definition of “crime of violence”
articulated in the residual clause of § 924(c), then he is “actually innocent” of that charge under Davis,
thereby meeting the “extraordinary circumstances” requirement. Murray v. Carrier, 477 U.S. 478, 495-96
(1986); Reece, 938 F.3d at 634 n.3.



                                                 Page 6 of 7
Indictment in Case No. 2:04-CR-20115) and to using and carrying a firearm during and in relation

to a crime of violence in violation of § 924(c)(1) (Count 1 of the bill of information in the pending

case). The predicate offense for Freeman’s 924(c) conviction was not conspiracy to commit

robbery, but rather, was “armed robbery of the Gold Mine Casino, 1671 Highway 190, Eunice,

Louisiana” on December 10, 2003. [Doc. No. 5-3 at 1; see also Doc. No. 1; Doc. No. 5-4; and

Case No. 2:04-CR-20115, Doc. No. 583 at 57-58]. Unlike conspiracy to commit Hobbs Act

robbery, interference with commerce by robbery satisfies the elements clause of 924(c). See United

States v. Buck, 847 F.3d 267, 274-75 (5th Cir. 2017); United States v. Jones, 935 F.3d 266, 271

(5th Cir. 2019); see also U.S. v. Ramos-Rodriguez, 136 F.3d 465, 467 (5th Cir. 1998) (a conviction

under 924(c) does not require conviction on an underlying crime of violence, and even acquittal

of the predicate offense will not necessarily preclude a conviction under 924(c)). As the predicate

offense for Freeman’s 924(c) conviction was interference with commerce by robbery, it satisfies

the elements clause of 924(c). The elements clause of 924(c) has not been held unconstitutional.

Accordingly, Freeman’s § 2255 motion is DENIED and DISMISSED WITH PREJUDICE.

       SIGNED this 5th day of November, 2019.




                                            Page 7 of 7
